ORDER
MARYANNE TRUMP BARRY, Circuit Judge.
Appellant James Lambert has been under sentence of death since 1984, during which time the case has wended its way through the state and federal courts. On September 30, 2010, this Court heard argument on Lambert’s appeal from the District Court’s denial of his petition for habeas corpus pursuant to 28 U.S.C. § 2254, an appeal that challenges the District Court’s *187disposition of the various contentions Lambert raised as to both his conviction for first degree murder and the sentence of death imposed thereon.
Unless there is a prior disposition of this case, an Opinion of this Court will issue in due course addressing the contentions raised to the conviction itself and whether the judgment of the District Court as to the conviction should be affirmed. This Court, however, having concluded that, whether reviewed de novo or under AED-PA’s deferential standard of review, the District Court erred in finding that there had not been a violation of the rule of Mills v. Maryland, 486 U.S. 367, 108 S.Ct. 1860, 100 L.Ed.2d 384 (1988).
IT is, therefore, on this 23rd day of November 2010
ORDERED that the sentence of death be and hereby is VACATED and, pending further order of this Court, any conditions and/or disabilities to which petitioner is being subjected because of the sentence of death, including but not limited to, being housed other than in the general population, be lifted.